COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Emerson Process Management Valve Automation, Inc., et al.

Appellate case number:     01-19-00152-CV

Trial court case number: 18-DCV-256883

Trial court:               268th District Court of Fort Bend County

        Relators, Emerson Process management Valve Automation, Inc., Emerson, Process
Management, LLP, Emerson Process management Regulator Technologies, Inc., and Emerson
Electric Co., have filed a petition for writ of mandamus challenging the trial court’s oral ruling
denying relators’ motion to dismiss for forum non conveniens. Relators also filed a motion for
emergency temporary relief, requesting a stay of proceedings in the trial court.
       The Court GRANTS the motion for emergency temporary relief and ORDERS the
proceedings in trial court case number 18–DCV–256883 STAYED pending further order of this
Court.
        The Court directs real party in interest, Kelli Most, as Personal Representative of the Estate
of Jesse Jenson, to file a response to the petition for writ of mandamus by March 25, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower______________
                    Acting individually  Acting for the Court


Date: __March 6, 2019__